  Case 17-31052              Doc 138     Filed 11/19/18 Entered 11/19/18 10:35:24             Desc Main
                                          Document     Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS (Springfield)

In Re:                                                     Case Number 17-31052-EDK
Richard M. Shove fdba Ricks Complete Lawn                  Chapter 7
Care and
Kathleen E. Shove

   ORDER ON THE MOTION OF DITECH FINANCIAL LLC F/K/A GREEN TREE
  SERVICING LLC AND/OR ITS SUCCESSORS AND ASSIGNS FOR RELIEF FROM
                        THE AUTOMATIC STAY

At Springfield in said District, on the ________ day of _________________ , 2018, on the
Motion of Ditech Financial LLC f/k/a Green Tree Servicing LLC and/or its successors and

Service, it is hereby

ORDERED AND DECREED:
    1. Secured Creditor is granted Relief from the Automatic Stay imposed pursuant to 11
       U.S.C. § 362(a) on the filing of the Petition for Relief.

          2. Secured Creditor and any successor in interest is permitted to proceed forward to
             pursue its rights and remedies under state and/or federal law, including but not limited
             to a foreclosure of the mortgage it holds on real estate located at 7 Crystal Street,
             Lenoxdale, MA 01242, which mortgage is dated February 27, 2006 and recorded in
             Berkshire County (Middle District) Registry of Deeds in Book 3466, Page 38 (the

                   issue. Further, Secured Creditor is authorized to proceed with its eviction rights in
                   accordance within applicable law with respect to such Property should Secured
                   Creditor, or its successor in interest, become the successful bidder at a foreclosure
                   sale.

          3. Secured Creditor and/or its successors, assigns, and servicer may, at its option offer,
             provide and enter into a potential forbearance agreement, loan modification, refinance
             agreement or other loan workout/loss mitigation agreement. Secured Creditor may
             contact the Debtors via telephone or written correspondence to offer such an
             agreement. Any such agreement shall be non-recourse unless included in a
             reaffirmation agreement.


                                                     ____________________________________
                                                     Honorable Judge Katz
                                                     United States Bankruptcy Judge




18-033383 / BK01
